
	

113 HR 5889 IH: Justifiable Homicide Accuracy in Reporting Act of 2014
U.S. House of Representatives
2015-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5889
		IN THE HOUSE OF REPRESENTATIVES
		
			January 2, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To revise the Uniform Crime Reports, and the National Incident-Based Reporting System, to direct
			 the Director of the Federal Bureau of Investigation to include information
			 in those reports pertaining to law enforcement-involved justifiable
			 homicides, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Justifiable Homicide Accuracy in Reporting Act of 2014.
		2.Reporting of law enforcement-involved justifiable homicides
			(a)In generalThe Director of the Federal Bureau of Investigation shall revise the Uniform Crime Reports and the
			 National Incident-Based Reporting System to include information in those
			 reports pertaining to law enforcement-involved justifiable homicides.
			(b)DefinitionFor purposes of this section, the term Uniform Crime Reports means the reports authorized under section 534 of title 28, United States Code, and administered
			 by the Federal Bureau of Investigation which compile nationwide criminal
			 statistics for use in law enforcement administration, operation, and
			 management and to assess the nature and type of crime in the United
			 States.
			
